Citation Nr: 0628874	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  04-00 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected right knee disability.  

2.  Entitlement to special monthly compensation (SMC) 
benefits claimed as the anatomical loss of a lower extremity.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to October 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 RO decision that continued a 20 
percent evaluation for the service-connected right knee 
disability and an August 2005 RO decision that denied SMC 
benefits based on anatomical loss of a lower extremity.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

A review of the claims file shows that the veteran has 
requested Board hearings to be held in Washington, DC and at 
the RO.  To date, no hearing has been held.  

In his most recent correspondence, the veteran noted a change 
in his residence and requested that a hearing be conducted at 
the RO in North Carolina.  

Thus, the RO should undertake to clarify this request and 
inform the veteran that he has the option of having either a 
videoconference hearing or a personal hearing with a Veterans 
Law Judge at the RO.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2005).  

The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
action to transfer the veteran's claims 
folder and associated VA records to the 
control of the RO in Winston Salem, North 
Carolina, if so indicated.  

2.  Then, the RO must take appropriate 
steps to contact the veteran to clarify 
his request for a hearing at the RO.  If 
the veteran desires either a 
videoconference or a personal hearing 
before a Veterans Law Judge, such should 
be scheduled at the earliest available 
opportunity, with appropriate 
notification to the veteran and his 
representative.  A copy of the notice of 
the scheduling of the hearing should be 
placed in the record.  

3.  After completion of all indicated 
development, the RO should review the 
veteran's claims in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  




